DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 44-48, 51, 52 and 112-128 are pending and under examination.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Bettina Lengsfeld on 18 February 2021.

The application has been amended as follows: 

	In claim 112, line 2, “scFV” has been deleted. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Any outstanding rejection of cancelled claim 111 is hereby withdrawn as moot.
The outstanding rejections of claims 44, 51, 52, 115-119, 124 and 125 under 35 U.S.C. 103 as being unpatentable over Ghayur et al. and further in view of Roschke et 
The outstanding obviousness-type double patenting rejections of the instant claims as being unpatentable over claims 1-16 of U.S. Patent No. 9,884,911 and over claims 1-19 of U.S. Patent No. 10,457,728 are withdrawn in response to the terminal disclaimer filed and approved on 27 January 2021. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Claims 44-48, 51, 52 and 112-128 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY S EMCH whose telephone number is (571)272-8149. The examiner can normally be reached on Monday through Friday between the hours of 9 am - 5:30 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached at 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/GREGORY S EMCH/
Primary Examiner, Art Unit 1699
22 February 2021